The term of the court at which the judgment was rendered from which this appeal is prosecuted adjourned on the 10th day of July, 1913. The appeal bond was filed on the 5th day of August, 1913. The bond not having been filed within 20 days after the adjournment of the trial court, as required by the statute, this court has no jurisdiction to hear and determine the case, and the appeal must be dismissed. Article 2084, Rev.Civ.Stat. 1911.
The record discloses that the appellant is a nonresident of the county in which the judgment appealed from was rendered, but, under the statute above referred to, such nonresident did not have 30 days after the notice of appeal within which to file his appeal bond, because there is nothing in the record to show that the term of court at which the judgment was rendered could have continued in session for more than eight weeks, in which latter case only does the appellant have 30 days after notice of appeal is given in which to file his appeal bond. Nash v. Noble,52 Tex. Civ. App. 425, 114 S.W. 848; Simpson v. Baker,57 Tex. Civ. App. 460, 122 S.W. 959. For the reasons given the cause is dismissed.
  Dismissed. *Page 897